Citation Nr: 0831173	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  03-05 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 
percent for chronic contact dermatitis prior to April 9, 
2008.

2.  Entitlement to a disability evaluation in excess of 60 
percent for chronic contact dermatitis after April 9, 2008.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from March 1977 to February 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The veteran's case was previously before the Board in 
December 2006.  At that time the veteran was seeking a 
disability evaluation in excess of 50 percent for chronic 
contact dermatitis.  The Appeals Management Center (AMC) 
issued a rating decision in April 2008 that granted a 60 
percent evaluation for chronic contact dermatitis, effective 
from April 9, 2008.  

Because the veteran's claim is pending from May 2000, the 60 
percent evaluation represents a staged rating.  As the 
veteran was seeking a disability evaluation in excess of 50 
percent, prior to the effective date of April 9, 2008, for 
the 60 percent evaluation, that issue remains on appeal.  The 
veteran is also presumed to be seeking the highest possible 
evaluation after April 9, 2008, to include an extraschedular 
evaluation.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  The 
change in the characterization of the issues on appeal is 
noted.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

As noted in the Introduction, the Board remanded the case for 
additional development in December 2006.  The AMC conducted 
the requested development to include obtaining additional 
evidence and issued a supplemental statement of the case 
(SSOC) in June 2008.  The veteran was advised that he had 60 
days to respond to the SSOC after which time his case was be 
forwarded to the Board.

The veteran submitted a letter to the AMC in August 2008.  He 
stated that his disability was worse.  He also requested that 
he be afforded a Board hearing.  The request was received at 
the Board in August 2008.

Accordingly, the case is REMANDED for the following action:

The veteran should be contacted and asked 
to clarify what type of a Board hearing 
he desires.  The veteran should be 
scheduled for the type of hearing 
requested.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


